Citation Nr: 1821630	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for orthodontic malocclusion.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran's claims were remanded by the Board in August 2017 to provide the Veteran a hearing.  In January 2018, the Veteran wrote to VA withdrawing his request for a hearing.  

The August 2017 Board decision also remanded a claim for an extension of benefits for post-graduate education, and a claim for Vocational Rehabilitation & employment services, for further development.  The development of these claims has not yet been completed and these issues have not been certified back to the Board.  These claims will be reviewed by the Board at a later date if the benefits are not granted by the agency of original jurisdiction (AOJ) after the development has been completed.


FINDINGS OF FACT

1.  The Veteran did not respond to VA's attempts to schedule an examination to assess the severity of his orthodontic malocclusion. 

2.  The Veteran and his representative have not asserted that the Veteran failed to receive notice of the attempts to schedule the VA examination, they have not submitted any statements to explain his failure to cooperate with VA's attempts to schedule an examination, and they have not requested new VA examinations.

3.  The Veteran's hemorrhoid disability had its onset in service.  


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for orthodontic malocclusion is denied.  38 C.F.R. § 3.655 (2017).

2.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

As explained below, the Veteran's increased rating claim for his orthodontic malocclusion is denied due to the Veteran's failure to cooperate with VA's attempts to schedule him for a VA medical examination necessary to decide the claim.

In December 2013, a VA employee contacted the Veteran by phone and told the Veteran that an examination of the Veteran's jaw was needed regarding his claim for an increased rating.  During the call the Veteran provided his current address in Washington, DC.  Three days later the RO sent the a letter to that address informing the Veteran that he would be contacted by the Washington, DC VA Medical Center (VAMC) to schedule the VA examination.  The letter informed the Veteran that if he failed to report for the examination his claim could be denied.  

The Veteran did not respond to VA's subsequent attempts to schedule him for an examination.  Thereafter, computer generated documents from the Washington, DC VAMC dated in January 2014 indicate that the Veteran's dental and temporomandibular joint VA examinations had been cancelled.

Neither the Veteran nor his representative has stated that the Veteran did not receive communications from VA attempting to schedule the necessary VA examination(s).  They have not requested new examinations and they have not indicated that the Veteran had good cause for his failure to respond.

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In the instant case, the Veteran did not respond to VA's attempts to schedule him for an examination.  Although this situation is not identical to a failure to report for an examination, the result is essentially the same.  In either situation, VA is in the position of not being able to conduct a required examination due to the Veteran's failure to cooperate with the agency.  Thus, the instant situation, in which the Veteran failed to cooperate with VA's attempts to schedule him for an examination, is legally analogous to the situation where the Veteran fails to report.  The Board therefore finds that 38 C.F.R. § 3.655 is applicable to the instant case.  Because the instant appeals stems from a claim for increase, and because the Veteran has not cooperated with VA in scheduling his examination, and has not shown good cause for his failure to cooperate, the claim must be denied as a matter of law.  38 C.F.R. § 3.655(b).

II.  Service Connection

The Veteran maintains that he first developed his hemorrhoid disability during service.  VA medical records from September 2003 document that the Veteran has hemorrhoids.  

The Board notes that the Veteran was provided a Medical Evaluation Board due to a psychiatric disability and was discharged from service due to that disability.  He was not provided the usual examination for discharge from service.  Just prior to discharge the Veteran filled out a DD Form 2697.  On this form he reported that he had suffered from hemorrhoids during his service, but that he had not sought treatment for them.  This document supports the Veteran's statements that he first developed hemorrhoids during service.  The Board finds that the Veteran's report of having hemorrhoids during, and ever since, service to be credible.  Accordingly, service connection for hemorrhoids is warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


ORDER

Entitlement to a compensable rating for orthodontic malocclusion is denied.

Entitlement to service connection for hemorrhoids is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


